Exhibit 10.2

 

Towers Watson & Co.

 

Voluntary Deferred Compensation Plan for Non-Employee Directors

 

1.                                      Purpose

 

The purpose of the Towers Watson & Co. Voluntary Deferred Compensation Plan for
Non-Employee Directors is to provide non-employee directors of Towers Watson &
Co. with an opportunity to defer compensation from the Company.

 

2.                                      Definitions

 

(a) “Change in Control” shall have the meaning set forth in the Towers Watson &
Co. 2009 Long Term Incentive Plan (the “LTIP”).

 

(b)                                 The term “Committee” shall mean the
Compensation Committee of the Board of Directors of the Company.

 

(c)                                  The “Company” shall mean Towers Watson &
Co.

 

(d)                                 The term “Compensation” shall mean
cash-based or equity-based retainers, meeting fees, annual grants, initial
grants and any other remuneration arising out of the Participant’s capacity as a
non-employee director of the Company.

 

(e)                                  The term “Deferred Compensation Account”
shall mean a memorandum account established by the Company on its books.

 

(f)                                    The term “Participant” shall mean a
non-employee director of the Company.

 

(g)                                 The term “Plan” shall mean this Towers
Watson & Co. Voluntary Deferred Compensation Plan for Non-Employee Directors.

 

(h)                                 “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended, and any regulations and other
guidance issued by the Internal Revenue Service thereunder.

 

--------------------------------------------------------------------------------


 

3.                                      Administration

 

The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company.  The Compensation Committee shall have sole and
complete authority to interpret the terms and provisions of the Plan and to
delegate various administrative tasks to appropriate officers and employees of
the Company.

 

4.                                      Eligibility

 

Non-employee directors serving on the Company’s Board of Directors shall be
eligible to participate in the Plan.

 

5.                                      Election to Defer

 

(a)                                  A Participant may elect in writing
delivered to the Company to defer receipt of all or a specified portion of
his/her Compensation.  Once received by the Company, an election to defer for a
particular year may not be revoked except in the event the Participant
experiences an unforeseeable emergency (as determined pursuant to Section 409A).

 

(b)                                 The election must be made prior to the
beginning of the calendar year to which the Compensation relates.  A new
Participant in the Plan shall have 30 days following the date he/she first
becomes eligible to participate to make an election with respect to Compensation
to be earned for the balance of the calendar year.

 

(c)                                  The period of deferral shall be until the
Participant ceases to be a director of the Company.  Notwithstanding the
foregoing, subject to Section 409A, all amounts deferred shall be distributed
and paid out upon a Change in Control.

 

6.                                      Establishment of Deferred Compensation
Account

 

At the time of the Participant’s initial deferral pursuant to Paragraph 5, the
Company shall establish a Deferred Compensation Account for such Participant on
its books, which Deferred Compensation Account shall distinguish between
deferrals of cash and deferrals of equity issuable under restricted stock units
(RSUs) and associated dividend equivalent rights.  Deferred amounts shall be
credited to the Participant’s Deferred Compensation Account at the time the

 

2

--------------------------------------------------------------------------------


 

Compensation would have been paid to the Participant if no deferral election
were made.  Additions shall be credited to the Participant’s Deferred
Compensation Account as provided in Paragraph 7, below.

 

7.                                      Additions to Deferred Compensation
Accounts

 

(a)                                  As of the last day of each quarter, the
balance in the deferred cash portion of a Participant’s Deferred Compensation
Account at the beginning of that quarter shall be credited with interest using
an interest factor equivalent to the prime rate of interest reported by the
Company’s primary bank as of the beginning of such quarter.  No additions will
be credited with respect to amounts credited in the deferred cash portion of a
Participant’s Deferred Compensation Account that are paid out to the Participant
prior to the last day of each quarter.

 

(b)                                 Dividend equivalents will accrue on the
deferred RSU portion of a Participant’s Deferred Compensation Account as of any
dividend record date declared with respect to cash dividends on the Company’s
common stock and will be credited to the deferred RSU portion of a Participant’s
Deferred Compensation Account as of the dividend payment date.  Such accrual
shall be calculated by multiplying the per share amount of the cash dividend by
the number of RSUs credited to the deferred RSU portion of the Deferred
Compensation Account on the record date for the cash dividend, dividing the
result by the closing stock price of a share of the Company’s common stock on
the date the cash dividend is paid, and rounding the result to the nearest
1/100th of a RSU as the case may be (with .005 being rounded upwards); provided
that, if a Participant’s Deferred Compensation Account is reduced to zero in
accordance with the Plan between the record date and the payment date for such
cash dividend, then, in lieu of such adjustment to the Participant’s Deferred
Compensation Account, the dividend equivalent amount with respect to such record
date will be determined by multiplying the per share amount of the cash dividend
by the portion of the Participant’s Deferred Compensation Account that is
payable on the record date for the cash dividend and rounding the result to the
nearest whole cent, which amount shall be paid to the Participant in cash on the
dividend payment date.

 

8.                                      Payment of Deferred Amount

 

(a)                                  Except as otherwise provided in
subparagraph (b) or (c) below, the deferred cash portion and the deferred RSU
portion (to the extent then vested) of a Participant’s Deferred

 

3

--------------------------------------------------------------------------------


 

Compensation Account shall be paid to the Participant, or the Participant’s
beneficiary in a lump sum, as soon as practical after the participant ceases to
be a director of the Company.

 

In the event of the Participant’s death, payment of the balance in the deferred
cash portion and the deferred RSU portion of the Participant’s Deferred
Compensation Account shall be made in a lump sum to the Participant’s
beneficiary designated by the Participant in writing and delivered to the
Committee, or if none, to the Participant’s estate.

 

(b)                                 A Participant shall receive the balance in
the deferred cash portion and the deferred RSU portion of a Participant’s
Deferred Compensation Account as soon as practical after the occurrence of a
Change in Control of the Company.

 

(c)                                  Anything contained in this Paragraph to the
contrary notwithstanding, in the event a Participant incurs an unforeseeable
emergency (as determined pursuant to Section 409A) as determined by the
Committee in its sole discretion, the Committee, in its sole discretion and upon
written application of such Participant, may direct the immediate payment of all
or a portion of the then current value of the deferred cash portion and the
deferred RSU portion (to the extent then vested) of such Participant’s Deferred
Compensation Account.  Distributions because of an unforeseeable emergency shall
be limited to the amount reasonably necessary to satisfy the Participant’s
emergency need (which may include amounts necessary to pay any Federal, state,
local, or foreign income taxes or penalties reasonably anticipated to result
from the distribution).  In all events, a distribution on account of an
unforeseeable emergency may not be made to the extent that such emergency is or
may be relieved through reimbursement or compensation from insurance or
otherwise, by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or by
cessation of deferrals under the Plan.

 

(d)                                 With respect to payment of the deferred RSU
portion of a Participant’s Deferred Compensation Account, one share of the
Company’s Class A common stock will be delivered in satisfaction of each RSU to
be paid, after rounding any fractional RSU upwards to the nearest whole share. 
Shares authorized for issuance pursuant to the LTIP shall be delivered in
settlement of the deferred RSU portion of a Participant’s Deferred Compensation
Account, except to the extent provided through another stockholder-approved
equity compensation plan or an

 

4

--------------------------------------------------------------------------------


 

exemption from the equity compensation plan stockholder approval rules of the
New York Stock Exchange. The deferred cash portion of a Participant’s Deferred
Compensation Account will be paid in cash.

 

9.                                      Participant Reports

 

The Company shall provide a statement to the Participant at least annually
concerning the status of his/her Deferred Compensation Account.

 

10.                               Unfunded Obligation; Non-Transferability of
Interests

 

All Deferred Compensation Accounts shall be merely bookkeeping entries and the
Plan shall not be funded, and no trust, escrow or other provisions shall be
established to secure payments due under the Plan.  Any assets which may be
reserved to pay benefits hereunder shall be considered as general assets of the
Company for use as it deems necessary and shall be subject to the claims of the
Company’s creditors.  The rights and interests of a Participant shall be solely
those of a general, unsecured creditor of the Company and such Participant’s
rights and interests may not be anticipated, assigned, pledged, transferred or
otherwise encumbered or disposed of except in the event of the death of the
Participant, and then only by will or the laws of descent and distribution.

 

11.                               Amendment, Suspension and Termination

 

The Company by action of its Board of Directors may amend, suspend or terminate
the Plan or any portion thereof in such manner and to such extent as it may deem
advisable and in the best interests of the Company.  No amendment, suspension
and termination shall alter or impair any Deferred Compensation Account without
the consent of the Participant affected thereby.

 

12.                               Severability

 

If any provision of this Plan is declared to be invalid or unenforceable, such
provision shall be severed from this Plan and the other provisions hereof shall
remain in full force and effect.

 

13.                               Applicable Law

 

The Plan will be construed and enforced according to the laws of Delaware and
all provisions of the Plan will be administered accordingly.

 

5

--------------------------------------------------------------------------------


 

14.                               Effective Date

 

Adopted and executed on behalf of Towers Watson & Co. pursuant to authorization
of its Board of Directors on                         , 2010.

 

 

 

By:

 

 

 

 

Secretary

 

 

6

--------------------------------------------------------------------------------